Citation Nr: 1735324	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include dyslexia.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty training (ACDUTRA) in the U.S. Army Reserve from November 1975 to April 1976 and additional periods of service in the U.S. Army Reserve and California Army National Guard.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a July 2013 Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript is of record. 

In March 2015, the Board reopened the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD. The Board also remanded this case for additional development in March 2015. 

The issues of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for prostate cancer and erectile dysfunction and incontinence, secondary to prostate cancer have been raised by the record in a February 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

In July 2017, the Veteran's representative filed an informal Motion to Advance on the Docket (AOD) due to the Veteran's financial hardship along with supporting documents.  The Board finds that this is good or sufficient cause to advance the case on the docket. Thus, the AOD motion is granted. 

The issue of entitlement for service connection of a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 

FINDINGS OF FACT

1. The Veteran does not have residuals of a head injury, to include dyslexia, related to service. 

2.  The Veteran does not have a verified in-service PTSD stressor and does not have an acquired psychiatric disorder that is of service origin.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a head injury, to include dyslexia are not met. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6 (c), 3.306 (2016).

2. The criteria for service connection for an acquired psychiatric disorder, to include PTSD are not met. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6 (c), 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

An April 2009 and a July 2009 letter from the RO provided notice of the evidence required to substantiate the claims for service connection for residuals of a head injury and an acquired psychiatric disorder, to include PTSD. Accordingly the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service records, post-service VA treatment records, and private medical records. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records and military service records are incomplete in this case. The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). As will be explained below, the Board finds that the heightened duty to assist has been met.

The Board notes that the only completely legible service treatment records in the record are the Veteran's entrance medical examination and an immunization record. Unfortunately, however, many of the relevant service treatment records are illegible, including what appear to be records documenting the Veteran's medical treatment while in-service. The Board notes the relevant records have been marked by VA scanning contractors as the "Best Copy" available, meaning that the paper documents themselves are illegible. Thus, re-scanning the records would be futile. In an attempt to procure other service treatment records the record shows that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in January 2010. In February 2010, the RO issued a "Finding of Unavailability Service Treatment Records." In March 2015, the Board remanded this case for the RO to attempt to locate the Veteran's records. In October 2015, the RO again contacted NPRC for the Veteran's records. In October 2015, the RO contacted the Adjutant General of California, U.S. Army Human Resources Command, and the California Army National Guard for any of the Veteran's records. The RO notified the Veteran of the attempts to obtain the Veteran's records in October 2015. In December 2015, the RO contacted a unit the Veteran identified while he was in the California National Guard, and requested records for the second time from NPRC, Adjutant General of California, and U.S. Army Human Resources Command. In January 2016, the Adjutant General of California sent a negative response for records. In January 2016, the RO made a third attempt at contacting U.S. Army Human Resources Command and NPRC, a second attempt at the Veteran's unit in the California Army National Guard and a first attempt at the VA Human Resource Command. In January 2016, the Veteran was notified of the RO's efforts to find the Veteran's records. In February 2016, the RO made a second attempt at obtaining records from VA Human Resource Command. In April 2016, the RO determined that the Veteran's service treatment records could not be located, and notified the Veteran. In light of the foregoing actions, the Board finds that further efforts to obtain the complete service records would be futile.

Regarding VA's duty to notify of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159 (e), the RO informed the Veteran of the records VA was unable to obtain in an October 2015 and April 2016 letters , the RO adequately addressed its efforts to obtain the records, collectively. In the April 2016 letter, the RO asked the Veteran to provide any copies of the service treatment records in his possession. Therefore, the duty to notify the Veteran of VA's inability to obtain the service treatment records has been satisfied. The case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Also of record and considered in connection with this appeal is the transcript of the July 2013 Travel Board hearing. The Veteran was provided an opportunity to set forth his contentions with respect to the issues of entitlement to a service connection for residuals of a head injury and an acquired psychiatric disorder, to include PTSD to the undersigned Veterans Law Judge (VLJ). Here, during the July 2013 hearing, the undersigned VLJ enumerated the issues on appeal about which the Veteran sought to testify. Information was solicited regarding an in-service injury to the Veteran's head and back. The VLJ also solicited information regarding an in-service stressor. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010). As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

The Board acknowledges that there was no VA examination provided or opinion obtained with regard to the claim for service connection for residuals of a head injury and acquired psychiatric disorder. As explained below, a VA examination is not warranted.

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to a service connection for residuals of a head injury and an acquired psychiatric disorder, to include PTSD. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Residuals of a Head Injury

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Veteran had reserve service. The provisions of 38 U.S.C.A. § 1110 only allow for service connection "[f]or disability resulting from personal injury suffered or disease contracted . . . in the active military, naval, and air service." Active military, naval, and air service, in turn, includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101 (24).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran claims that he has dyslexia as a residual of an in-service head injury. The March 1976 entrance examination demonstrated that the Veteran entered his service without any defects. There are no private treatment records that note residuals of a head injury or dyslexia and as noted above there are no legible service treatment records other than the Veteran's entrance examination. 

In June and July of 2009, the Veteran stated that he was hit in the head while in a riot in 1984. The Veteran testified at a July 2013 Board hearing. The Veteran stated that he was in riot formation where he was knocked out and woke up in a medical tent sometime between 1982 and 1984. The Veteran also testified the incident was at Fort McCoy in 1981. The Veteran testified that his head had gotten progressively worse. 

In July 2013, a friend of the Veteran stated that she observed the Veteran over the course of four years. She stated that he had difficulty spelling and reading comprehension. The Veteran stated to her that he had this problem since being hit in the head. The Veteran's friend stated that Veteran had "basically dyslexia."  The Veteran's friend stated that she has a bachelor's degree in psychology and a graduate certificate in marketing and counseling. The friend stated that her work as an employment counselor administering reading and math tests gave her the qualifications to say that the Veteran has dyslexia. 

The Veteran's statement that he sustained a head injury with residuals that had gotten progressively worse is competent. The Board takes note that implicit in the Veteran's statements is that being knocked out in-service caused residuals, specifically dyslexia. However, the Veteran is not competent to make such an assertion because it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding whether he suffers from dyslexia. Consequently, his statements are not probative. The Board finds that that the Veteran's friend's statement that he "basically" had dyslexia does not rise to the level of a diagnosis. The Board also finds that the Veteran's statement is not competent. The Board notes that the Veteran's friend had experience in administrating reading tests, however the Veteran's friend does not appear to have administered a reading test to the Veteran. Nor does the Veteran's friend appear to have experience with residuals of head injuries or dyslexia. Therefore, the statement is of no probative weight.  

The Board finds that there is no competent evidence that the Veteran currently has residuals of a head injury, including dyslexia. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of residuals of a head injury, including dyslexia, the Board must conclude the Veteran does not currently have such disability. Without competent evidence of a diagnosis of head injury residuals to include dyslexia, the Board must deny the Veteran's claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Regarding a VA examination for residuals of a head injury, in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no competent evidence that the Veteran has a current disorder or persistent or recurrent symptoms of a disorder that may be associated with a head injury in service. Therefore, despite the low bar set by McLendon, a VA examination is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of a head injury to include dyslexia, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II. Acquired Psychiatric Disorder to Include PTSD

As stated above, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, an individual who has only Reserve service ACDUTRA or inactive duty training (INACDUTRA) is not a veteran as legally defined. In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2016), applicable to active duty, would not apply to ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ 1111, 1112, 1137 (West 2014); 38 C.F.R. § 3.307. Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304 (f).

The law requires verification of a claimed stressor. Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

As noted above, the only legible service treatment record is the Veteran's entrance examination. The March 1976 entrance examination demonstrated that the Veteran entered his service without any defects. The Veteran's available service records do not show that the Veteran engaged in combat. 

In January 2009, the Veteran's private physician stated that the Veteran was being treated for depression and PTSD. Another July 2013 letter from the Veteran's private physician stated that the Veteran had been under his care since 1990. He opined that the Veteran suffered from depression due to his medical conditions. 

The Veteran's private treatment records include a November 2004 note that the Veteran had and anxiety. The Veteran was prescribed Xanax.

In November 2010, the Veteran stated that in June 1984 while he was serving as military police, he responded to a call for a fellow serviceman having been run over by a tank. The Veteran stated that he taped off the scene and that it was horrific. He stated that the fellow serviceman was airlifted to a hospital where he subsequently died. The Veteran also stated that in 1981 he was he riot formation and was knocked out and that he had nightmares about the incident. In March 2013, the Veteran stated that he was fearful and emotionally disturbed. 

In the July 2013 Board hearing, the Veteran testified that he sought treatment for PTSD every month. He stated that he had never been hospitalized and treated strictly by medication. The Veteran stated he thought about suicide, but never attempted and was not given a suicide prevention card. The Veteran stated he had difficulty sleeping, and that he woke up fighting. The Veteran testified he tried to avoid situations that would anger him and that he often got depressed.  The Veteran stated that while he was on riot duty at Fort McCoy in 1981 there was an incident and he was knocked out. He also testified that the incident occurred sometime between 1982 and 1984. He further testified that there was an incident in 1984 at Fort Pickett where a person was run over by a tank. He stated he did not know the man, but he attended the memorial and was affected by it. The Veteran testified that his time in-service was a stressful period and that the whole time in service he was fearful for his life. 

The Veteran submitted a newspaper article from May 2005 entitled "When Cubans and Chaos Came to Fort McCoy that was in 1980, When Castro Duped the U.S. into Accepting Refugees in the Mariel Boatlift, and Many were Criminals." The article stated that from May 1980 to November 1980 Cuban refugees were sent to Fort McCoy, which was converted to a resettlement camp. The article stated that inside the refugee camp there were riots.   

In January 2010, VA issued a formal finding on a lack of information required for verification of stressors in connection with a claim for service connection for PTSD. After the March 2015 Board remand and the subsequent development by the RO, VA issued an April 2016 formal finding of a lack of information required for verification of stressors in connection with a claim for service connection for PTSD. 

In reviewing the record, the Board notes that while the Veteran's private physician diagnosed the Veteran with PTSD, the doctor did not attribute the Veteran's PTSD to a stressor. Further, after reviewing the record the Board finds no corroborated in-service stressor. Concerning the Veteran's stressor claim of witnessing the body of a fellow serviceman after being run over by a tank, other than the Veteran's statements, the record does not contain credible supporting evidence that the claimed in-service stressor actually occurred. Testimony alone is not enough to establish a stressor when the claimed stressor did not occur in combat. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Concerning the Veteran's claim that his stressor derived from being assaulted while in riot formation in 1981 or between 1982 and 1984; the record does contain credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran provided evidence that riots occurred at Fort McCoy. However, the Veteran stated that he was in the riot in the summer of 1981 or between 1982 and 1984, but the newspaper article he submitted stated that the refugee camp ended in November 1980. There is no other evidence in the record that verifies that the Veteran's stressor account, which the pertinent legal criteria require to establish a stressor. Therefore, the Board finds that the record does not contain an in-service stressor linked with a PTSD diagnosis. 

Upon careful review of all of the evidence of record, the Board finds that service connection is not warranted because there is no credible, supporting evidence that the claimed stressors occurred.

The Veteran was also diagnosed with anxiety and depression. The record does not demonstrate that the Veteran's psychiatric disorders are related to the Veteran's service. The Veteran's private physician stated that the Veteran's depression stems from the Veteran's nonservice-connected disorders. Therefore, the Board finds that there is no in-service event that caused the Veteran's acquired psychiatric condition.    

Board notes that since the Veteran's service was ACTDUTRA, the Board does not need to consider whether the Veteran had a chronic disease of psychoses within one year of leaving service. See 38 U.S.C.A. §§ 1111, 1112, 1137 (West 2014); 38 C.F.R. § 3.307

The Board also finds, as there is no evidence of a verified stressor, a remand for a VA examination and opinion is not warranted. 38 C.F.R. § 3.159 (c) (4); Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Concerning the Veteran's acquired psychiatric disorder the Board does not find evidence establishing that an event, injury, or disease occurred in service. Therefore, despite the low bar set by McLendon, a VA examination is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a head injury, to include dyslexia is denied.

Service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

The Veteran contends that he hurt his back during physical training while on ACTDUTRA. The Veteran's private medical records show a diagnosis of L5-S1 arthritis. The Veteran testified in the July 2013 Board hearing that he hurt his back while on active duty training at Fort Eustis. The Veteran's available service records indicate that the Veteran was stationed at Fort Eustis.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold. Id. Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's back condition, to include whether the back condition had an onset during active duty training. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a back examination. The examiner should determine whether any current back disability is etiologically related to the Veteran's active service training. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion based on the back diagnoses of record referenced above regarding:

Whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is etiologically related to an in-service injury, disease, or event.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2. Then, readjudicate the issue on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


